Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Claims 8 and 9 are dependent on themselves. Claims 8 and 9 should be dependent on claims 7 and 8 respectively.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.
The Applicant argues 
However, while the output coupler of Calafiore may be a component of a combiner, the cited portion of Calafiore does not describe a "combiner within the lens." Nor does the remainder of Calafiore describe the combiner as being within the lens. To the contrary, figure 4 of Calafiore, shows a combiner and its couplers as being positioned outside of a lens, rather than within it. As such, Calafiore does not disclose a combiner within a lens, as recited by claim 1.

However, the Examiner respectfully disagrees. As discussed during the Interview (7/13/2022), the Examiner mapped the teachings of Calafiore to the limitations of the claims by function not the name of the components. Therefore, even though Calafiore recites a combiner 415 it is the coupler 440 of Calafiore that corresponds to the combiner of the claim according to the respective functions (reflecting an image to the wearer). Similarly, the combiner 415 of Calafiore corresponds to the lens of the claim, as the combiner 415 is what’s attached to the frame and contains the image combiner (coupler 440 of Calafiore) within itself. Therefore, the Examiner maintains the position that the teachings of Calafiore suitably addresses the limitations of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calafiore (PGPUB Document No. US 2020/0247016). 
Regarding claim 1, Calafiore teaches an augmented reality display, comprising: 
A lens attached to a frame (substrate 420 that may be in the form of a lens of a pair eyeglasses (Calafiore: 0066, FIG.4)); 
An electronic display capable of producing a first image that is directed into the lens so that the first image is internally reflected by a surface of the lens (light from the image source 412 being directed to the image combiner (comprise of substrate/lens 420) through projector optics 414 (Calafiore: 0065, FIG.4)); 
And an image combiner within the lens that is positioned to reflect the first image to a wearer (output coupler 440 are components of the combiner 415 that direct extracted light 460 to the eye 490 of the user (Calafiore: 0067, FIG.4)), and combine the first image with a second image transmitted through the lens and the image combiner (the resulting AR view (Calafiore: 0067, FIG.4)).
Note paragraphs 0065-0067 of the published application of Calafiore can be found in corresponding/identical paragraphs 0063-0065 of the Provisional application of Calafiore, wherein Provisional application 62/799569 has a filing date of 1/31/2019.

Regarding claim 3, Calafiore teaches the augmented reality display of claim 1, wherein the first image is directed from the electronic display and into the lens via a beam shaping lens (“Projector optics 414 may include one or more optical components that can condition the light from image source 412, such as expanding, collimating, scanning, or projecting light from image source 412 to combiner 415.” (Calafiore: 0065, FIG.4)) and an in-coupling prism (input coupler 430 that may include a prism (Calafiore: 0066, FIG.4)).

Regarding claim 4, Calafiore teaches the augmented reality display of claim 1, wherein the frame is an eyeglass frame (frame 305, Calafiore: FIG.3, 0061)), a monocular frame, a binocular frame, a telescope frame, a microscope eyepiece, or a range finder frame.

Regarding claim 6, Calafiore teaches the augmented reality display of claim 1, wherein the electronic display is an organic light-emitting diode display (OLED, Calafiore: 0038) or a backlit light valve technology film.
Regarding claim 10, Calafiore teaches an article, comprising: 
A lens with an internal image combiner (what Calafiore designates as the combiner 415 corresponds to the lens and output coupler 440 corresponds to the internal image combiner as claimed (Calafiore: FIG.4, 0067); 
And wherein the internal image combiner is positioned such that a first image injected into an edge of the lens and reflected internally by a surface of the lens at least once, is reflected by the image combiner and combined with a second image transmitted through a surface of the lens to the exterior of the lens (output coupler 440 are components of the combiner 415 that direct extracted light 460 to the eye 490 of the user (Calafiore: 0067, FIG.4) and combine the first image with a second image transmitted through the lens and the image combiner (Calafiore: 0067, FIG.4)).
Note paragraphs 0065-0067 of the published application of Calafiore can be found in corresponding/identical paragraphs 0063-0065 of the Provisional application of Calafiore, wherein Provisional application 62/799569 has a filing date of 1/31/2019.

Regarding claim 11, Calafiore teaches the article of claim 10, wherein the lens is a non-planar lens (substrate 420 that is part of the combiner 415 maybe a curved lens (Calafiore: 0066)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calafiore as applied to the claims above, and further in view of Osterhout et al. (PGPUB Document No. US 2016/0109709).
Regarding claim 2, Calafiore does not expressly teach but Osterhout teaches the augmented reality display of claim 1, wherein: the lens is adapted to an eyeglass prescription of the wearer (rear optical element 10490 can be a prescriptic optic (Osterhout: 0502, FIG.104)); and a surface of the image combiner is adapted to the eyeglass prescription of the wearer (the combined use of the rear optical element 10490 and the combiner 9320 that enables AR (Osterhout: 0501) implies that said combiner is “adapted” to the eyeglass prescription of the wearer).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the lens of Calafiore such as to utilize the prescriptic optic of Osterhout, because this enables a wider range of people to use the AR display.

Regarding claim 12, Calafiore does not expressly teach but Osterhout teaches the article of claim 11, wherein the lens is a prescription eyeglass lens (rear optical element 10490 can be a prescriptic optic (Osterhout: 0502, FIG.104)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the lens of Calafiore such as to utilize the prescriptic optic of Osterhout, because this enables a wider range of people to use the AR display.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calafiore as applied to the claims above, and further in view of Lanman (PGPUB Document No. US 2019/0187482) in view of Perez et al. (PGPUB Document No. US 2020/0182949).
Regarding claim 5, Calafiore does not expressly teach the augmented reality display of claim 1, wherein the electronic display is coupled to an actuator that moves the electronic display to change the focal distance of the first image (actuator 502 moving the light projector 402 (Lanman: 0113) along the optical axis of the light projector (Lanman: 0117)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings Calafiore such as to move the image source 412 as taught by Lanman, because this enables an effective method of varying the image plane distances.
However, the combined teachings as applied above does not expressly teach but Perez teaches the moving mechanism of the electronic display being a linear servo mechanism (Perez: 0028). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the linear servo mechanism in place of the actuator, because this enables an effective method of moving the electronic display to desired positions.

Claims 7-9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calafiore as applied to the claims above, and further in view of Li et al. (PGPUB Document No. US 2015/0338633).
Regarding claim 7, Calafiore does not expressly teach but Li teaches the augmented reality display of claim 1, wherein the electronic display is substantially flat and produces a foveated image when viewed by the wearer (Li discloses an optical viewing apparatus that exhibit a foveated image (Li: FIG.2, FIG.3B, Abstract, 0087).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Calafiore to implement the foveated optics of Li, because this enables an effective method of presenting information that closely recreates human vision.

Regarding claim 8, the combined teachings as applied above teaches the augmented reality display of claim 7, wherein: the electronic display has a uniform resolution (utilizing the optics of Li does not require changing the display source of Calafiore); and the pixel density distribution of the foveated image is optically produced at least in part by the image combiner (the image combiner of Calafiore “at least in part” (broad limitation) aids the process of generating a foveated image by reflecting the foveated image produced by the optics of Li towards the user).

Regarding claim 9, the combined teachings as applied above teaches the augmented reality display of claim 8, wherein image data provided to the electronic display represents an image with a non-uniform resolution corresponding to the pixel density distribution of the foveated image (the resulting variable resolution across the user’s FOV (Li: 0082)).

Regarding claim 19, Calafiore does not expressly teach but Li teaches the article of claim 10, wherein after the first image is reflected by the image combiner (Li discloses an optical viewing apparatus that exhibit a foveated image (Li: FIG.2, FIG.3B, Abstract, 0087), an angular resolution at the center of the first image is higher than an angular resolution at an edge of the first image (FIG.3B of Li shows higher resolution at the center than at the edge).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Calafiore to implement the foveated optics of Li, because this enables an effective method of presenting information that closely recreates human vision.

Regarding claim 20, the combined teachings as applied above teaches the article of claim 10, wherein the first image is viewable as a foveated display by a wearer after the first image is reflected by the image combiner (utilizing the optics of Li in the AR frame of Calafiore results in a foveated display as shown in FIG.3B of Li).




Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calafiore as applied to the claims above, and further in view of Hua et al. (PGPUB Document No. US 2018/0107009).
Regarding claim 13, Calafiore does not expressly teach but Hua teaches the article of claim 10, wherein the surface of the image combiner is a positive power image combiner (Hua teaches an optical system similar to Calafiore, wherein light reflected off the combiner (reflective surface S2) converges (positive power image combiner) (Hua: FIG.3B, FIG.3D)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Calafiore such as to utilize the combiner of Hua, because this provides an effective method of directing light to the user.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calafiore as applied to the claims above, and further in view of Kim (PGPUB Document No. US 2021/0397001) and Lu et al. (PGPUB Document No. US 2012/0218644) as supporting evidence.
Regarding claim 14, Calafiore does not expressly teach but Kim teaches the article of claim 10, wherein the surface of the image combiner is characterized by an extended polynomial equation that includes conic aspherical surfaces and extended polynomial terms (Calafiore teaches the substrate 420 that is part of the combiner 415 maybe a curved lens (Calafiore: 0066). However, Calafiore doesn’t expressly teach the curved lens being aspherical. Kim teaches a similar AR optics system utilizing an aspherical lens (Kim: 0015, 0076, FIG.7). The Examiner submits that by definition a polynomial formula defines an aspherical surface as evidenced by Lu (Lu: 0038)).
Calafiore contained a device which differed the claimed process by the substitution of the steps of utilizing a curved lens as part of an AR optics system
Kim teaches the substituted step of utilizing an aspherical lens as part of an AR optics system.
Such use of lenses were known in the art to effectively guide light from a source to the user’s eye/pupil.
Calafiore’s curved lens could have been substituted with the aspherical lens of Kim and the results would have been predictable and resulted in equally enabling the display of AR content to the user. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616